Title: From George Washington to Conrad-Alexandre Gérard, 25 July 1779
From: Washington, George
To: Gérard, Conrad-Alexandre


        
          Sir,
          Head Quarters West Point July 25th 1779
        
        Col. Fleury having signified to me his intention of shortly returning to France and requested permission to go to Philadelphia to make some arrangements for this purpose on which his final determination will depend; I take the liberty to give him this letter to Your Excellency as a testimony of the sense I entertain of his conduct and services in this country, which have been such as to merit my approbation and acquire the esteem of the army. He has been very useful in the different capacities in which he has been employed, has distinguished himself upon several occasions, and in every instance manifested the talents real activity and bravery which constitute a valuable officer. In a recent one he has particularly signalized himself—He commanded one of the advanced parties in the late assault of Stoney point, was the first that entered the enemys works, and struck the British flag with his own hand. I beg your Excellency to accept my warmest thanks for

your obliging letter of the 16th Inst. With the most perfect respect and the sincerest personal attachment I have the honor to be Your Excellency’s most Obedient and very humble servant.
      